DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment filed 16 August 2022. Applicant amended independent claim 1 by incorporating the subject matter of claim 3 but changed the scope of the claims by requiring “a second barrel section having a first end and a second end and detachably attached to the first barrel section by attaching the first end of the second barrel section to the second end of the first barrel section”.  The previous claims did not require the second barrel section to be attached to the first barrel section and required “the second end of the chamber section is detachably attachable to the first end of the second barrel section” not “a chamber section having a first end and a second end, the second end of the chamber section being detachably attachable to the first end of the first barrel section”  as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a interchangeable barrel sections 210a, 210b, 210c, and barrel extensions 230a, 230b, 230c the instant application does not provide enablement for the barrel sections 210a, 21b, 210c to be connected to one another as required by independent claim 1, 12, and 20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Applicant should note that claims 2-11 and 13-19 are held as lacking scope of enablement because of their dependency from claim 1 and 12 respectively.
Claim 5 and 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first barrel and second barrel detachably attached to a first chamber section where the first barrel bore characteristic can be one of a smooth barrel bore or a rifled barrel bore, and the second barrel bore characteristic can be the other of the smooth barrel bore or the rifled barrel bore, the instant application  does not reasonably provide enablement for a “second barrel section having a first end and a second end and detachably attached to the first barrel section by attaching the first end of the second barrel section to the second end of the first barrel section” and “wherein the first barrel bore characteristic is one of a smooth barrel bore or a rifled barrel bore and the second barrel bore characteristic is the other of the smooth barrel bore or the rifled barrel bore” .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The applicant does not have enablement for a first barrel section having a rifled bore attached to a second barrel section having a smooth bore (or vice versa).  Par. 0029-0032 and Fig. 1 of applicant disclosure show interchangeable barrel sections 210 (first barrel sections) can have different barrel bore characteristics or other characteristics (e.g., barrel length). For example, interchangeable barrel section 210a can have a smooth barrel bore, whereas interchangeable barrel section 210b can have a rifled barrel bore but does not show that 210a and 210b are connected to each other.  Furthermore, applicant discloses that  interchangeable barrel extensions 230 (second barrel sections) can have different barrel bore characteristics or other characteristics (e.g., barrel length). For example, interchangeable barrel extension 230a can have a smooth barrel bore, whereas interchangeable barrel extension 230b can have a rifled barrel bore.  The second barrel section 230a with a smooth bore attaches to the first barrel section 210a with a smooth bore and the second barrel section 230b with a rifled bore attaches to the first barrel section 210b with a rifled bore.  The applicant does not disclose wherein a first barrel section 210a with a smooth bore is attached to a second barrel section  230b with a rifled bore (or vice versa)
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first chamber section or second chamber section having different throat geometry, the instant applicant does not provide enablement for “wherein the first chamber section and the second chamber section are configured to guide the disruption projectile from the first end of the first chamber section to the second end of the second chamber section when the second end of the first chamber section and the first end of the second chamber section are detachably attached”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The instant application does not disclose multiple chamber sections attached to one another, but rather disclose that the are interchangeable.  
Claims 7, 8, 11 and 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling a barrel section attached to a barrel extension, the instant application does not provide enablement for a first barrel section attached to a second barrel section and a barrel extension attached to a second barrel section.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The instant application does not disclose multiple chamber sections attached to one another, but rather disclose that the are interchangeable.  
Applicant should note that all claims should be revised carefully to correct all other deficiencies similar to the ones noted above.  In light of the above, the claims will be further treated on the merits as best understood only.  For this office action “second barrel section” is understood as a “barrel extension” since the disclosure is enabled for a barrel extension connected to a first barrel section.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Askin et al (US 9,587,909) [hereinafter Askin].
Regarding claims 1, Askin discloses a modular disruption system (Title)  for explosive ordnance disposal, the modular disruption system comprising: a first barrel section 20 having a first end and a second end (as seen in Fig. 4) and having first barrel characteristics (applicant should note the first barrel 20 has a different length shape, and internal barrel structure); a second barrel section 40 having a first end and a second end and detachably attached to the first barrel section by attaching the first end of the second barrel section to the second end of the first barrel section (as seen threaded in Fig. 4), the first barrel section and the second barrel section being to configure to guide a disruption projectile 68 from the first end of the first barrel section to the second end of the second barrel section, the second barrel section having second barrel characteristics (applicant should note that the second barrel section has a different size, shape, length), at least one of the second barrel characteristics being different from a corresponding one of the first barrel characteristics (clearly seen in Fig. 4; section 20 and 40 have a completely different size, shape); a chamber section 60 having a first end and a second end, the second end of the chamber section being detachably attachable to the first end of the first barrel section (as seen in Fig. 4); and a breech portion 66 detachably attachable to the first end of the chamber section, the breech portion being configured to initiate firing of the disruption projectile (Fig. 4; Col. 2, line 64 - Col. 3, line 10).  
Regarding claim 4, Askin further discloses wherein: the first barrel characteristics comprises at least one of a first barrel bore characteristic or a first barrel length, and the second barrel characteristics comprises at least one of a second barrel bore characteristic or a second barrel length (clearly seen in Fig. 4, both the barrel bore and lengths have different characteristics).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin in view of Alexander et al (US 6,590,957) [hereinafter Alexander].
Regarding claim 2, Askin does not expressly disclose wherein the breech portion comprises an electric breech assembly.
Alexander teaches an analogous device wherein the breech portion comprises an electric breech assembly (Col. 5, lines 44-50: “If firing mechanism 16 is either the firing pin or metal sphere embodiment, then shock tubing is used for propellant conduit 22, and an electrical source serves as charge source 24”).
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Askin such that breech portion comprised an electric breech assembly, in view of Askin, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a disrupter capable of firing at unexploded ordnance. 	
Regarding claim 12-15, 17 and 20, Askin does not expressly disclose multiple chamber sections.
Alexander teaches that it is known in the art to provide  a barrel 12 with a smooth-bore barrel; however, in another embodiment the barrel is rifled to increase the accuracy of explosives disrupter 10 if the distance between the explosives disrupter and the target is increased.  Alexander further teaches that multiple caliber bullets are used (“projectile 26 is a 9 mm bullet. In other embodiments projectile 26 is a 0.22, 0.38, 0.45, or other suitable small caliber bullet. In another embodiment of the present invention, projectile 26 is a shotgun shell. In still another embodiment, projectile 26 is a large caliber projectile”).  This means a different chamber section that fits different calibers would be required with different geometries.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Askin such that there were multiple barrel sections, breech sections, and chamber sections, to accommodate different caliber projectiles, and different barrel characteristics such as rifling; in view of Alexander, since it has been held that constructing a formerly integral structures in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple chamber sections, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 19, Alexander further teaches  one or more barrel accessories 72, each of the one or more barrel accessories being detachably attachable to at least one of the second end of the first barrel section or the second end of the second barrel section (Fig. 1; “standoff spokes 72 are threadably received by the front end of barrel 12 to provide distance between explosives disrupter 10 and target 80 while maintaining accuracy”).
IT would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Askin such that there was a barrel accessory, in view of Alexander, to obtain the desire result of providing distance between the disrupter and target while maintaining accuracy.  

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askin in view of Bowman et al (US 2019/03168630) [hereinafter Bowman].  
Regarding claims 9-11, Askin does not disclose one or more barrel accessories.  
Bowman teaches an analogous disrupter with one or more barrel accessories comprises a muzzle brake 112 (abstract).
It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Alexander such that there was a barrel accessory that was a muzzle brake, in view of Bowman, to obtain the desired result of reducing recoil of the disrupter system.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641